NO. 12-09-00336-CR
                             NO. 12-09-00337-CR
                             NO. 12-09-00338-CR

                      IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS
IRA DELL LAMPIN,
APPELLANT                                      '   APPEALS FROM THE 7TH

V.                                             '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                            '   SMITH COUNTY, TEXAS
APPELLEE
                             MEMORANDUM OPINION
                                 PER CURIAM
       Ira Dell Lampin appeals his three convictions for aggravated sexual assault of a
child. Appellant pleaded guilty to each offense. The trial court assessed punishment at
imprisonment for life in each case, the sentences to run concurrently.      Appellant’s
counsel filed a motion to withdraw and a brief in support of that motion in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss Appellant’s
appeals.
                   ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating
that he is well acquainted with the facts in these cases and has diligently reviewed the
appellate records. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases, and further states that Appellant’s counsel is of the
opinion that the records reflect no reversible error and counsel is unable to raise any
arguable issues for appeal. We have considered counsel’s brief and conducted our own
independent review of the records. We have found no reversible error. See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
                                               CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).              We are in agreement with
Appellant’s counsel that these appeals are wholly frivolous. Accordingly, his motion to
withdraw is hereby granted, and we dismiss these appeals. See In re Schulman, 252
S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of
the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek further review of these cases by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or he must file a pro se petition for discretionary review. Any petition for
discretionary review must be filed within thirty days from the date of this opinion or the
date the last timely filed motion for rehearing is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with this court, after which it
will be forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in the case. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)